Citation Nr: 1106243	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
diabetes mellitus, type II, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, granted service connection for diabetes 
mellitus, type II, associated with herbicide exposure, and 
assigned a 20 percent evaluation effective September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his diabetes mellitus, type II, 
associated with herbicide exposure is worse than the current 
evaluation contemplates.  

The record reflects that the appeal was remanded in January 2009 
to afford the Veteran a new VA examination to assess the current 
severity of his diabetes mellitus, type II.  In compliance with 
the Board's request, a VA examination was scheduled.  The Veteran 
did not appear.  Generally, when a Veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a) (2010). 

However, in this case a November 2009 VA notice letter told the 
Veteran that he would be scheduled for a VA examination.  The 
November 2009 notice letter was mailed to an address located on 
"Prairie" road.  Shortly thereafter, when the medical center 
scheduled the Veteran for an examination, it is unclear as to 
which address VA mailed the Veteran's notice letter, as an 
address located on "13 Mile Road" and an address located on 
"Prairie" road are listed on the examination request form.  
Additionally, in a statement received in April 2010, the Veteran 
indicated that he had not received notification regarding the 
examination.  The Veteran's representative reiterated the 
Veteran's assertions in December 2010.  The Board notes that 
there is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need only mail notice to the last address of record 
for the presumption to attach).  But, because the record is 
unclear as to whether or not the correct address was used, the 
Board finds that additional development is warranted.
 
In June 2010, the Veteran wrote that he had received treatment 
for his diabetes disability at the VA Medical Center (VAMC) in 
Detroit in January 2010.  Those records are not in the claims 
file.  As such, further action is needed.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant medical records from 
the VAMC in Detroit from February 2005 to the 
present.  All efforts to obtain any medical 
reports made should be documented and 
incorporated into the claims file.

2.  After the requested VA treatment records 
are obtained and associated with the claims 
file, schedule the Veteran for an examination 
to determine the current nature and severity 
of his service-connected diabetes mellitus.  
All indicated tests and studies should be 
performed.  The examiner must indicate review 
of the claims folder.  A complete rationale 
must accompany any opinion provided.  

The examiner should indicate whether any VA 
or private medical providers have required 
regulation of activities (defined as 
"avoidance of strenuous occupational and 
recreational activities"), and/or whether the 
examiner finds that regulation of activities 
is currently recommended or warranted.  

The examiner should also describe in detail 
the incidence and frequency of any episodes 
of ketoacidosis or hypoglycemic reactions 
(i.e., daily, weekly, monthly); the type and 
frequency of treatment the Veteran requires 
for his diabetes (i.e., outpatient treatment 
and/or hospitalization, and the frequency 
thereof); and whether there is progressive 
loss of weight and strength, and if so, the 
extent and severity thereof.  

Note:  The Veteran should be told that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
which shows that notice scheduling the 
examination was sent to the last known 
address should be obtained and incorporated 
into the claims file.  The claims file should 
also reflect whether any notice that was sent 
was returned as undeliverable, if applicable. 

3.  After accomplishing any additional 
development deemed appropriate, readjudicate 
the claim.  If the benefit sought in 
connection with the claim remains denied, the 
Veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


